Citation Nr: 0916279	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  05-20 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability, 
to include as secondary to service-connected bilateral pes 
planus with metatarsalgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1940 to August 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied service connection for a low back 
disability.  The Veteran subsequently initiated and perfected 
an appeal of this rating determination.  In April 2007, the 
Veteran testified before the undersigned Veterans Law Judge, 
seated at the RO.  

In a July 2007 decision and remand order, the Board found 
that while the Veteran's service connection claim for a low 
back disability had previously and finally been denied, new 
and material evidence had subsequently been submitted 
allowing for the claim to be reopened and considered on the 
merits.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).  The Board then remanded the claim for 
additional development.  It has now been returned to the 
Board.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for a low back 
disability, to include as secondary to his service-connected 
bilateral pes planus, with metatarsalgia.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310 (2008).  His claim was reopened and 
remanded by the Board in July 2007 in order for additional 
development to be afforded him, including a VA medical 
examination and/or opinion statement.  Among other questions, 
the remand order requested the examiner determine whether the 
Veteran's pes planus caused, resulted in, or otherwise 
aggravated the Veteran's low back disability.  While a VA 
medical examination was afforded the Veteran in September 
2008, and an addendum was added to the examination report in 
December 2008, the examiner failed to address all questions 
posed by the Board in the July 2007 remand.  Specifically, 
the remand order requested the examiner determine whether the 
service-connected pes planus proximately caused or resulted 
in a low back disability.  If not, the examiner was then to 
determine whether pes planus aggravated the low back 
disability beyond the natural progress of that disorder.  
However, in the September 2008 examination report, no opinion 
regarding aggravation is given.  As service connection may be 
granted for a nonservice-connected disability aggravated by a 
service-connected disability, such an opinion is crucial to 
the adjudication of the issue on appeal.  Additionally, the 
U.S. Court of Appeals for Veterans Claims has held the Board 
is required to remand an inadequate medical opinion for 
failure to comply with a prior remand order.  Stefl v. 
Nicholson, 21 Vet. App.  170 (2007).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Return the claims file to the VA 
medical doctor who examined the Veteran in 
September 2008 to determine whether his 
pes planus caused or aggravated a low back 
condition.  If that VA physician is 
unavailable, then schedule the Veteran to 
undergo a comprehensive VA examination to 
determine whether his pes planus caused or 
aggravated a low back disorder, or whether 
such a disorder was incurred during 
military service.  The examiner should 
record all pertinent medical complaints, 
symptoms, and clinical findings.  

Following a review of the relevant medical 
evidence in the claims file and any tests 
that are deemed necessary, the VA medical 
doctor or examiner must address the 
following questions:

i) Is it as likely as not the Veteran's 
low back disorder was incurred during 
military service or within a year 
thereafter, to include as a result of an 
in-service motorcycle accident?  

ii) Is it as likely as not that the 
Veteran's low back disorder is proximately 
due to or the result of his bilateral pes 
planus with metatarsalgia?

iii) If a low back condition is not found 
to be proximately due to or the result of 
the Veteran's bilateral pes planus with 
metatarsalgia, is it as likely as not his 
bilateral pes planus with metatarsalgia 
results in an increase of the severity of 
any current low back disorder, beyond the 
natural progression of the low back 
disorder (aggravation)?

iv) If aggravation is determined to be 
present, the examiner must address the 
following medical issues:

(a) The baseline manifestations which are 
due to a low back condition; (b) the 
increased manifestations which, in the 
examiner's opinion, are proximately due to 
the Veteran's bilateral pes planus with 
metatarsalgia based on medical 
considerations; and (c) the medical 
considerations supporting an opinion that 
increased manifestations of a low back 
condition found on examination are 
proximately due to the Veteran's pes 
planus.

The clinician is requested to provide a 
rationale for any opinion expressed and is 
advised that if a conclusion cannot be 
reached without resort to speculation, he 
or she should so indicate in the 
examination report and discuss why an 
opinion is not possible.

2.  Upon completion of the examination, 
insure all questions within this remand 
order were addressed by the examiner.  
After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, adjudicate the 
Veteran's pending claim in light of any 
additional evidence added to the record.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

